 
 
I 
112th CONGRESS
2d Session
H. R. 4527 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2012 
Mr. Courtney introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary reduction of duty on camel hair, carded or combed. 
 
 
1.Camel hair, carded or combed 
(a)In generalHeading 9902.12.22 of the Harmonized Tariff Schedule of the United States (relating to camel hair, carded or combed) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
